Case: 14-20771      Document: 00513165397         Page: 1    Date Filed: 08/21/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-20771
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          August 21, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

CHARLES A. MALOUFF, JR.,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:06-CR-237-1


Before HIGGINBOTHAM, ELROD, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Charles A. Malouff, Jr., now Texas prisoner # 1978590, was convicted of
the unlawful transfer of firearms and was sentenced to three years of probation
on January 8, 2007. He now appeals from the district court’s denial of his
petition for a writ of coram nobis.
       The writ of coram nobis is an extraordinary remedy available in the
federal courts pursuant to the All Writs Act as an avenue of collateral attack


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-20771     Document: 00513165397     Page: 2   Date Filed: 08/21/2015


                                  No. 14-20771

when a prisoner has completed his sentence and is no longer in custody for
purposes of seeking relief under 28 U.S.C. § 2241 and 28 U.S.C. § 2255. United
States v. Dyer, 136 F.3d 417, 422 (5th Cir. 1998); see also 28 U.S.C. § 1651(a).
It is employed only in compelling circumstances to correct fundamental error
and avoid a miscarriage of justice. Jimenez v. Trominski, 91 F.3d 767, 768 (5th
Cir. 1996). A writ of coram nobis is not a substitute for an appeal. Dyer, 136
F.3d at 422. To prevail, the petitioner must present a sound reason for failing
to seek appropriate relief earlier. Id.
      All of Malouff’s substantive claims could have been raised either on
direct appeal or in a motion under 28 U.S.C. § 2255. Malouff argues that he
could not have raised any claim based on his vagueness argument prior to his
discovery of United States v. Vest, 448 F. Supp. 2d 1002 (S.D. Ill. 2006). He
gives no reason for his failure to discover the case for eight years except that
he is a lay person. As he has failed to make the necessary showing of a
complete miscarriage of justice, the district court did not err by denying his
petition for a writ of coram nobis. See United States v. Esogbue, 357 F.3d 532,
535 (5th Cir. 2004).
      The judgment of the district court is AFFIRMED. Malouff’s motion for
appointment of counsel is DENIED.




                                          2